 

EXHIBIT 10.2

 

REPURCHASE AGREEMENT

 

THIS REPURCHASE AGREEMENT (the “Agreement”) is made as of the 26th day of August
2015, by and among NLBDIT 2010 Services, LLC, a Nevada limited liability company
(“NLBDIT” or the “Seller”), and Iron Sands Corp., a Delaware corporation (the
“Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Seller owns an aggregate of 5,000,000 shares (the “Shares”) of the
Company’s common stock, par value $.0001 per share (“Common Stock”), which
represents all of the outstanding shares of the Company’s Common Stock other
than 5,000,000 shares of Common Stock being contemporaneously issued to a
purchaser; and

 

WHEREAS, the Seller desires to sell to the Company, and the Company desires to
repurchase the Shares from the Seller, on and subject to the terms of this
Agreement;

 

WHEREFORE, the parties hereto hereby agree as follows:

 

Article I
SALE AND PURCHASE OF THE SHARES

 

Sale of the Shares. Subject to the terms and conditions of this Agreement, and
in reliance upon the representations, warranties, covenants and agreements
contained in this Agreement, the Seller shall sell the Shares to the Company,
and the Company shall re-purchase the Shares from the Seller, for a purchase
price equal to an aggregate sum of twenty thousand dollars ($20,000) (the
“Purchase Price”).

 

Closing. The purchase and sale of the Shares shall take place at a closing (the
“Closing”) shortly following the execution and delivery of this Agreement.

 

Deliveries. At the Closing:

 

(a)     The Seller shall cause to be executed and delivered to the Company the
following: (i) a Discharge of Loans evidencing the forgiveness and discharge of
all loans and obligations of any kind owing by the Company to Sunrise Financial
Group, Inc., an affiliate of the Seller; and (ii) a Discharge of Promissory Note
evidencing the forgiveness and discharge of all sums owing under the Promissory
Note dated June 3, 2011, executed by the Company in favor of NLBDIT 2010
Enterprises, LLC, an affiliate of the Seller, and of all other loans and
obligations of any kind owing by the Company to NLBDIT 2010 Enterprises, LLC.

 

(b)     The Seller shall deliver to the Company a certificate representing the
Shares, duly endorsed in form for transfer to the Company.

 

(c)     The Company shall deliver the aggregate Purchase Price to the Seller
pursuant to the wire instructions provided to the Company and the Seller agrees
and acknowledges that the delivery of the Purchase Price pursuant to the
instructions provided shall constitute delivery of the Purchase Price to the
Seller pursuant to this Section 1.3(b).

 

 

 
 

--------------------------------------------------------------------------------

 

 

(d)     At and at any time after the Closing, the parties shall duly execute,
acknowledge and deliver all such further assignments, conveyances, instruments
and documents, and shall take such other action consistent with the terms of
this Agreement to carry out the transactions contemplated by this Agreement.

 

Article II
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

The Seller hereby makes the following representations and warranties to and
covenants with the Company, which shall be true and correct through the date of
the Closing as if made on that date:

 

2.1.     The Seller has the requisite power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby and otherwise
to carry out its obligations hereunder. No consent, approval or agreement of any
individual or entity is required to be obtained by the Seller in connection with
the execution and performance by the Seller of this Agreement or the execution
and performance by the Seller of any agreements, instruments or other
obligations entered into in connection with this Agreement.

 

2.2.     The Seller owns the Shares free and clear of all any and all liens,
claims, encumbrances, preemptive rights, rights of first refusal and adverse
interests of any kind. The Seller is not a party to any agreement or
understanding pursuant to which the Shares are to be transferred, and has
terminated a prior agreement with a purchaser of Shares which was not
consummated.

 

2.3.     Samir Masri is the Chief Executive Officer, Chief Financial Officer,
President, Secretary and sole director of the Company immediately prior to the
Closing.

 

Article III
TERMINATION

 

Termination by Mutual Agreement. This Agreement may be terminated at any time by
mutual consent of the parties hereto, provided that such consent to terminate is
in writing and is signed by each of the parties hereto.

 

Article IV
MISCELLANEOUS

 

Entire Agreement. This Agreement, and the documents and transactions referred to
herein, constitutes the entire agreement of the parties, superseding and
terminating any and all prior or contemporaneous oral and written agreements,
understandings or letters of intent between or among the parties with respect to
the subject matter of this Agreement. No part of this Agreement may be modified
or amended, nor may any right be waived, except by a written instrument which
expressly refers to this Agreement, states that it is a modification or
amendment of this Agreement and is signed by the parties to this Agreement, or,
in the case of waiver, by the party granting the waiver. No course of conduct or
dealing or trade usage or custom and no course of performance shall be relied on
or referred to by any party to contradict, explain or supplement any provision
of this Agreement, it being acknowledged by the parties to this Agreement that
this Agreement is intended to be, and is, the complete and exclusive statement
of the agreement with respect to its subject matter. Any waiver shall be limited
to the express terms thereof and shall not be construed as a waiver of any other
provisions or the same provisions at any other time or under any other
circumstances.

 

 

 
2

--------------------------------------------------------------------------------

 

 

Severability. If any section, term or provision of this Agreement shall to any
extent be held or determined to be invalid or unenforceable, the remaining
sections, terms and provisions shall nevertheless continue in full force and
effect.

 

Notices. All notices provided for in this Agreement shall be in writing signed
by the party giving such notice, and delivered personally or sent by overnight
courier, mail or messenger against receipt thereof or sent by registered or
certified mail, return receipt requested, or by facsimile transmission or
similar means of communication if receipt is confirmed or if transmission of
such notice is confirmed by mail as provided in this Section 4.3. Notices shall
be deemed to have been received on the date of personal delivery or telecopy or
attempted delivery. Notice shall be delivered to the parties at the following
addresses:

 

 

If to the Company:

Iron Sands Corp.
c/o Samir Masri CPA Firm P.C.
175 Great Neck Road, Suite 403
Great Neck, NY 11021

 

 

With a copy to:

David N. Feldman, Esq.
Duane Morris LLP
1540 Broadway
New York, NY 10036

Phone: 212-692-1036
Email: DNFeldman@duanemorris.com

 

 

If to the Seller:

NLBDIT 2010 Services LLC
c/o Sunrise Securities Corp.
630 5th Ave., Rockefeller Center

Suite 3102

New York, New York, 10111

 

Either party may, by like notice, change the address, person or telecopier
number to which notice shall be sent.

 

Governing Law. This Agreement shall be governed and construed in accordance with
the laws of the State of Delaware applicable to agreements executed and to be
performed wholly within such State, without regard to any principles of
conflicts of law.

 

Waiver of Jury Trial. EACH PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY
JURY IN THE EVENT OF ANY SUIT, ACTION OR PROCEEDING TO ENFORCE THIS AGREEMENT OR
ANY OTHER ACTION OR PROCEEDING WHICH MAY ARISE OUT OF OR IN ANY WAY BE CONNECTED
WITH THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS.

 

 

 
3

--------------------------------------------------------------------------------

 

 

Parties to Pay Own Expenses. Each of the parties to this Agreement shall be
responsible and liable for its own expenses incurred in connection with the
preparation of this Agreement, the consummation of the transactions contemplated
by this Agreement and related expenses.

 

Successors. This Agreement shall be binding upon the parties and their
respective heirs, executors, administrators, legal representatives, successors
and permitted assigns; provided, however, that no party may assign this
Agreement or any of its rights under this Agreement without the prior written
consent of the other parties.

 

Further Assurances. Each party to this Agreement agrees, without cost or expense
to any other party, to deliver or cause to be delivered such other documents and
instruments as may be reasonably requested by any other party to this Agreement
in order to carry out more fully the provisions of, and to consummate the
transaction contemplated by, this Agreement.

 

Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

No Strict Construction. The language used in this Agreement will be deemed to be
the language chosen by the parties with the advice of counsel to express their
mutual intent, and no rules of strict construction will be applied against any
party.

 

Headings. The headings in the Sections of this Agreement are inserted for
convenience only and shall not constitute a part of this Agreement.

 

[Remainder of this page intentionally left blank.]

 

 

 
4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

PURCHASER:

 

IRON SANDS CORP.

 

By:     /s/ Samir N. Masri                    

Name:     Samir N. Masri

Title:     President

 

SELLER:

 

NLBDIT 2010 SERVICES, LLC

 

By:     /s/ Samir N. Masri                    

Name:     Samir N. Masri

Title:     Manager

 

 

 

 

 

5